Title: From George Washington to Henry Clinton, 11 September 1780
From: Washington, George
To: Clinton, Henry


                        
                            Sir
                            Head Quarters 11th Septemr 1780
                        
                        I beg leave to inform your Excellency, that we are desirous of sending a small Vessel from Philadelphia to
                            Charlestown, with some articles of Cloathing and Medicine and also a quantity of Flour for the prisoners there in your
                            possession. I have to request, that you will be so obliging as to furnish, by an early opportunity, a permit for this
                            purpose, and for a safe return of the Vessel. The Vessel is a schooner called the Blazing Star, burthen about ten
                            tons—Thomas Smith sailing Master—Charles McCarthy Flag Master and two private Seamen. I have the honor to be with Respect
                            Your Excellencys Most obt and hble Servt
                        
                            Go: Washington
                        
                    